Citation Nr: 1231171	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

The Board remanded the instant matter in May 2009, December 2009 and September 2011.


FINDINGS OF FACT

The Veteran does not have a current acquired psychiatric disability.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in December 2004, the RO notified the Veteran of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The December 2004 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in March 2006.  Although this notice was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and personnel records and all of the identified post-service private and VA medical records as well as Social Security Administration (SSA) records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Additionally, the Veteran was provided VA examinations in April 2006, July 2009 and May 2010 with an addendum done in September 2011 as directed in the prior Board remands.  The examination reports with addendum included review of the claims file as well as clinical examination with opinion by an appropriately qualified healthcare provider, and, in turn, are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board's remands were to obtain adequate opinions as to whether the Veteran had a current psychiatric disability, for psychiatric testing recommended by one examiner, and for issuance of supplemental statements of the case.  The opinions were ultimately obtained.  The Veteran was scheduled for psychological testing but failed, without explanation to report.  This constituted substantial compliance with the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board has a duty to insure that its remand instructions are substantially complied with); see 38 C.F.R. § 3.655(a),(b) (2011) (providing that where a claimant fails without good cause to report for necessary VA examinations in conjunction with an original claim, the claim will be decided on the basis of the evidence of record).  The supplemental statements of the case were issued.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Analysis

The Veteran contends that he incurred a psychiatric disability, including PTSD, after a land mine explosion destroyed his tank and injured a fellow soldier during his service in the Republic of Vietnam.  Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires medical or in certain instances lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. conforming to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
38 C.F.R. § 3.304(f)(3).

Service treatment records show no clinical findings related to a psychiatric disability.  A December 1967 service examination prior to discharge showed that the Veteran was evaluated as psychiatrically normal.  However, in his contemporaneous medical history, the Veteran reported frequent trouble sleeping as well as depression or excessive worry.   The examiner made a notation of sea sickness with depression and insomnia.  

In his original claim for VA compensation received in January 2002, the Veteran did not report a psychiatric disability.

There does not appear to be any evidence of an acquired psychiatric disability post service until the Veteran filed his current claim in June 2003.  In this claim the Veteran reported severe memory loss as well as repeated nightmares due to combat exposure.  

A January 2004 VA intake mental health assessment record shows that the Veteran reported "I am here because somebody told me I get more money if go to MH or be more service connected."  He thought he had a memory problem, but was not depressed and slept well.  He was not given a mental health plan because he reported no depression or anxiety and slept well.  However, he desired to be service-connected in order to obtain more money.  

An April 2004 record indicated that the Veteran again reported no depression or lack of sleep, but the examiner felt that the Veteran may have possible dementia issues.   Later that same month, he presented with anxiety issues and memory loss.  

An August 2004 VA outpatient clinic note indicates that the Veteran reported memory loss and a loss of interest in things he once enjoyed.  He reported a history of drinking to forget his experiences as a door gunner in Vietnam.  He was given a differential diagnosis of PTSD versus depression not otherwise specified.  The Veteran had reported being a gunner in Vietnam and killing people.  

SSA records included an August 2004 psychological evaluation.  The Veteran reported no history of significant psychiatric symptoms or psychiatric treatment.  The examiner recommended further evaluation as the Veteran denied depression, anxiety, thought disturbance, substance abuse or other psychiatric disturbance that would account for memory deficits.  The Veteran reportedly said he had PTSD, but could not say why and was not able to describe his symptoms.

A diagnosis of PTSD was provided on VA outpatient treatment in October 2004.

A November 2004 VA treatment record gave an assessment of rule out PTSD.  Importantly, it was noted that as the Veteran had always stated from the first visit, he was not depressed.  However, a follow up counseling record by a nurse practitioner showed a diagnosis of severe memory issues, depressive disorder, nicotine dependence and chronic medical issues.

The claims file also includes a November 2004 statement from the Veteran's wife.  She wrote that when the Veteran had initially returned from Vietnam, they pretended that all was well, but that over time exhibited symptoms that included bizarre behavior, walking off of jobs, deteriorated memory, refusal to build relationships with family, alcoholism, depression, fear and withdrawal.  

He had attended college and obtained an associate's degree in electronics, brick masonry, and blue print design.  Although he had been able to provide for his family, this was interrupted by bouts of depression.  She took this as evidence of his inability to focus.  She reported that after 20 years in his profession, he just walked off the job when he was in his 50's.  She opined that he experienced alcoholism depression and withdrawal all related to his Vietnam experiences.

Follow up VA treatment records continued to show an assessment of PTSD by a licensed social worker and a nurse practitioner due to the Veteran's service in Vietnam.  Again, a January 2005 record showed that the Veteran reported doing well.  Although he was not sleeping well, he felt he did not need counseling.  In an August 2005 record, the Veteran reported the incident where the tank ran over a mine.  

The Veteran received a VA examination for PTSD in April 2006.  The Veteran reported that he was not taking any psychiatric medication and he only currently saw a psychiatrist because he was told to attend.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran as having mood disorder not otherwise specified and stated that the Veteran was difficult to diagnose due to the inconsistency in his report of symptoms and medical history.  Based on his self-report, the examiner did not find any psychiatric disturbance.  The examiner seemed to suggest that denial or variation in reporting of symptoms may be part of the Veteran's psychiatric disability and suggested that the Veteran would respond better to psychological testing.  The examiner concluded that based on his self-report; there was no disability in occupation or social functioning so the overall disability was none.  

A May 2006 report from the U.S. Armed Services Center for Unit Records Research (CURR) confirmed that the Veteran's unit had reported that a tank was destroyed by a land mine during a search and destroy mission that took place during the Veteran's active duty service in Vietnam and that the person identified by the Veteran received a shrapnel wound. 

In July 2006, the Veteran was given diagnoses of PTSD and generalized anxiety disorder by a nurse practitioner due to combat in Vietnam.  In September 2006, A VA psychiatrist diagnosed dysthymia and PTSD by history.  

The Veteran was awarded SSA benefits for his disorders of the back and PTSD in August 2006.  

In a February 2007 statement, the Veteran again reported that he experienced anxiety, "nerves," nightmares and memory problems associated with Vietnam.  A VA psychiatrist diagnosed PTSD during treatment in March 2007.  The Veteran reported nightmares twice weekly and had multiple wakings.  

In May 2009 the Board remanded the claim in order to provide the Veteran with the testing recommended by the April 2006 VA examiner and refer the case to the same examiner for clarification of his prior opinion or afford the Veteran a new examination.  

The Veteran was provided with a new VA examination in July 2009 with a different examiner than the April 2006 examiner.  Again, the Veteran was unsure why he was at the evaluation as he indicated that he had canceled any type of mental health.  Although, he did indicate that he was currently taking medication, but it was not helpful.  Unfortunately, the examination report did not show that the requested psychological testing was conducted.  

The examiner diagnosed alcohol abuse in remission.  As the Veteran denied having many symptoms associated with PTSD, the examiner could not diagnose PTSD, but observed that the Veteran had a history of PTSD.  The July 2009 VA examiner stated that overall the Veteran was having a moderate degree of difficulty related to his trauma-related symptoms.  However, the examiner could not diagnose PTSD as the Veteran denied symptoms associated with "full-fledged" PTSD.  The examiner's difficulty in diagnosing the Veteran and the Veteran's responses are consistent with the April 2006 examiner's assessments which prompted his recommendation for psychological testing. 

As the recommended testing had not been accomplished, the Board again remanded the case in December 2009.  The Board also observed that the Veteran had been diagnosed with numerous other psychiatric disorders besides PTSD that also needed to be addressed in a VA examination.  The Veteran was afforded another VA examination in May 2010 with the examiner who conducted the April 2006 examination.  

When asked specifically whether he was experiencing emotional problems, the Veteran stated that he was not and he was fine.  He denied nightmares, intrusive thoughts, flashbacks, irritability, depressed mood, anxiety and startle to noise.  He slept through the night and was comfortable in social situations.  He denied all other psychiatric symptoms and indicated that he basically reported to mental health for treatment because he was told to go.  

The examiner essentially concluded that the Veteran did not have a current acquired psychiatric disability, because he denied any current symptomatology.  Although the examiner had recommended psychological testing in the past, the Veteran was quite adamant that he was not experiencing emotional difficulties.  

In September 2010, the RO sought to afford the Veteran the psychological testing directed by the Board.  The Veteran failed, without explanation to report for the testing.  Where a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2011).

The Board again remanded the case in September 2011 to have the psychiatrist and psychologist who provided the July 2009 and May 2010 examinations review the claims folder and determine whether the Veteran had an acquired psychiatric disability at any time since filing his claim for service connection in November 2004.  Further, if the Veteran had PTSD at any time since filing his claim, the examiner was asked to respond as to what stressor supports the diagnosis.  Finally, if the Veteran had a psychiatric disability other than PTSD at any time since November 2004, the examiner was asked to opine whether the disability was related to a disease or injury in active duty service (including stressors such as combat).  

The same examiner who conducted the April 2006 and May 2010 VA examinations provided an addendum opinion in September 2011.  The examiner indicated that while there was documentation of treatment for PTSD and dysthymia, the examiner was unable to comment on the reliability or validity of these diagnoses as he did not make them.  In his direct experience with the Veteran on different VA examinations approximately four years apart indicated that the Veteran did not have a psychiatric disability at any time since filing his initial claim for service connection in November 2004.  

He further commented that the claims folder had a vague description of a stressor although the Veteran did not report it to this examiner.  Based on the examiner's experience with the Veteran, he was not aware of any stressors that supported a diagnosis of PTSD.  He again reiterated that from his experience with the Veteran, he did not find evidence of any other psychiatric disturbance since November 2004.  

The examiner concluded that he could not comment on the reliability or validity of the other diagnoses without resorting to mere speculation.  The examiner's own personal experience with this Veteran was that there was no conclusive evidence of psychiatric disturbance and certainly there was no evidence that the psychiatric disturbance described by others is related to a disease or injury in active service. 

Analysis

In the instant case, the Veteran has a verified stressor due to combat service in Vietnam.  Moreover, his service personnel records show that he was a gunner in an artillery unit in Vietnam and, in turn, the revised provisions of 38 C.F.R. § 3.304 may also be applicable.  Regardless, the primary question in this case is whether the Veteran has a current psychiatric disability, to include PTSD, related to service.  

Although clinical treatment records show various psychiatric diagnoses beginning in 2004 and continuing to 2007; the VA examinations in April 2006, July 2009 and May 2010 with an addendum opinion in September 2011 yielded findings that there was no current psychiatric disability.  The most recent examiner reviewed the claims file and took a thorough history from the Veteran and reviewed the treatment records.  After examining the Veteran, the examiners determined that the Veteran did not have a current psychiatric disability.  

The examination opinions are more probative than the clinical treatment records.  Significantly, the examinations were primarily based on the Veteran's own self-report that he was not currently experiencing any psychiatric symptoms or disturbances.  At all of the examinations, he indicated that he was only going to treatment at VA because he was told to attend.  Even during the course of treatment, it was also observed that the Veteran consistently reported that he was not depressed.  

Initially, in January 2004, it was apparent that the Veteran only sought treatment in order to acquire financial gain by receiving compensation benefits.  The examination reports also reported a more detailed consideration of the Veteran's reports and clinical records than did the treatment providers.  The findings in the VA examinations reports are also supported by the findings in the August 2004 private evaluation, which also noted that the Veteran denied psychiatric symptoms.  The basis for the findings and diagnoses in the treatment records is not explicitly explained.

In contrast to the treatment records, the examinations, specifically the September 2011 addendum, were done with the express purpose of ascertaining whether a medical diagnosis could be rendered at any point during the appeal period and the examiners clearly found no such disorder and provided a detailed rationale premised on the Veteran's own statements.  In sum, the more probative medical evidence shows that the Veteran does not suffer from a chronic psychiatric disability.    

Further, the Board acknowledges that the Veteran and his wife are competent to describe his psychiatric symptoms.  However, the Veteran has generally not reported symptoms, when questioned at the VA examinations.  

His wife has reported that the Veteran had symptoms, but her reports were reviewed by VA examiners as part of their review of the claims file, and they did not find the reports diagnostic of an acquired psychiatric disability.  She did not report a diagnosis, and does not appear to have the medical expertise needed to diagnose a specific psychiatric disability.

Efforts to determine whether the Veteran had symptoms diagnostic of an acquired psychiatric disability have been thwarted by the Veteran's failure to report for psychological testing, and he has not reported these symptoms when given the opportunity to do so on examinations.  The examiner for Social Security was also unable to identify a diagnosable acquired psychiatric disability.  Notwithstanding that the Social Security adjudicator listed PTSD.

At all of the VA examinations, he unequivocally denied any psychiatric symptoms.  Given these reports, the opinions of the VA and non-VA examiners, and the limited explanations in the treatment records, the weight of the evidence is against finding a current psychiatric disability.  

In conclusion, based on the analysis above, the Board finds that the preponderance of the competent evidence of record is against a finding that there is the required medical diagnosis of a current acquired psychiatric disability.   As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder and depression, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


